Title: To Thomas Jefferson from David Rittenhouse, 7 January 1793
From: Rittenhouse, David
To: Jefferson, Thomas



Sir
Januy. 7. 1793.

I have herewith enclosed the result of our Assays &c. of the Coins of France, England, Spain, and Portugal. In the course of the Experiments a very small source of Error was detected, too late for the present occasion, but which will be carefully guarded against in future. I am with the most perfect esteem, Your most obedient humble servant

Davd. Rittenhouse 
Director of the Mint

